Citation Nr: 1330281	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  06-15 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher rating for disability of the right knee, evaluated for the period from August 13, 2010, with a 30 percent rating for degenerative joint disease with limitation of extension, and a 20 percent rating for instability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran served on active duty from November 1973 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied a rating greater than 10 percent for right knee instability, a rating greater than 10 percent for degenerative joint disease with limitation of motion of the right knee, and a compensable rating for migraine headaches.  In a May 2011 decision, the RO awarded a 30 percent rating for limitation of motion of the right knee, effective August 13, 2010.  In a September 2011 decision, the Board denied a compensable rating for migraine headaches and ratings greater than 10 percent prior to August 13, 2010, for limitation of motion of the right knee and instability of the right knee.  The Board also denied a rating greater than 30 percent from August 13, 2010, for limitation of motion of the right knee but granted a 20 percent rating effective August 13, 2010, for instability of the right knee.  The Veteran appealed.  In a Joint Motion for Remand (JMR), the parties requested that the September 2011 decision be vacated and remanded to the extent that it denied increased ratings for instability and limitation of motion of the right knee from August 13, 2010.  In a December 2012 Order, the Court granted the JMR, vacating and remanding the Board's decision for compliance with the instructions in the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A current VA examination is needed to determine the severity of the Veteran's service-connected right knee disability. 

Accordingly, the case is REMANDED for the following action:

1. Ensure that all outstanding, relevant VA treatment records are associated with the file, notably those dating from May 19, 2011.  The record suggests the Veteran has received his treatment through the Columbia VA Health Care System.  If the records are not available, the Veteran should be so informed.   

2.  After completion of the foregoing, schedule the Veteran for examination to determine the nature and severity of the right knee disability.  The examiner should review the claims file.  

The examiner should address all symptoms and functional impairment associated with the right knee disability.  The examiner must note range of motion and should estimate the severity of any subluxation/instability (i.e. whether it is slight, moderate, or severe).  The examiner must comment on the functional limitations of the service-connected right knee disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination. 
The examiner should also discuss the occupational impairment resulting from the right knee disability.  An explanation should be provided for any opinion expressed.  

3.  Thereafter, readjudicate the appellant's claim.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


